

Exhibit 10.14
FIRST AMENDMENT
TO
AMENDED AND RESTATED
REFINED PRODUCT PIPELINES AND TERMINALS AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED REFINED PRODUCT PIPELINES AND
TERMINALS AGREEMENT (this “Amendment”) is entered into as of November 7, 2013,
to be effective as of September 30, 2013 (the “Effective Date”), by and among
HollyFrontier Refining & Marketing LLC, a Delaware limited liability company
(formerly Holly Refining & Marketing Company LLC) (“HFRM”), Holly Energy
Partners – Operating, L.P., a Delaware limited partnership (the “Operating
Partnership”), HEP Pipeline Assets, Limited Partnership, a Delaware limited
partnership (“HEP Pipeline Assets”), HEP Pipeline, L.L.C., a Delaware limited
liability company (“HEP Pipeline”), HEP Refining Assets, L.P., a Delaware
limited partnership (“HEP Refining Assets”), HEP Refining, L.L.C., a Delaware
limited liability company (“HEP Refining”), HEP Mountain Home, L.L.C., a
Delaware limited liability company (“HEP Mountain Home”) and HEP Woods Cross,
L.L.C., a Delaware limited liability company (“HEP Woods Cross” and, together
with the Operating Partnership, HEP Pipeline Assets, HEP Pipeline, HEP Refining
Assets, HEP Refining and HEP Mountain Home, the “Partnership Entities”). HFRM
and each of the Partnership Entities are individually referred to herein as a
“Party” and collectively as the “Parties”.


RECITALS:


On or about December 1, 2009, Navajo Refining Company, L.L.C., a Delaware
limited liability company (formerly Navajo Refining Company, L.P.) (“Navajo
Refining”), Holly Refining & Marketing Company – Woods Cross, a Delaware
corporation (formerly Holly Refining & Marketing Company) (“Holly Refining –
Woods Cross” and, together with Navajo Refining, the “Holly Entities”), and the
Partnership Entities entered into that certain Amended and Restated Refined
Product Pipelines and Terminals Agreement (the “Agreement”) which amended and
restated in its entirety the Pipelines and Terminals Agreement dated July 13,
2004 (the “Original Pipelines and Terminals Agreement”), among Holly
Corporation, a Delaware corporation, Navajo Refining, Holly Refining – Woods
Cross, Holly Energy Partners, L.P., a Delaware limited partnership, the
Operating Partnership, HEP Logistics Holdings, L.P., a Delaware limited
partnership, Holly Logistic Services, L.L.C., a Delaware limited liability
company, and HEP Logistics GP, L.L.C., a Delaware limited liability company,
pursuant to which the Holly Entities committed to provide certain refined
product pipeline services and refined product terminalling services to the
Partnership Entities, as more fully set forth in such Agreement. Effective as of
January 1, 2011, each of the Holly Entities assigned all of its right, title and
interest in and to the Agreement to HFRM. Capitalized terms not otherwise
defined in this Amendment shall have the meaning ascribed to such terms in the
Agreement.


HFRM and the Partnership Entities desire to amend the Agreement to account for
the disposition by HEP Woods Cross of its fifty percent undivided interest in
certain terminal assets and other related assets located in or near Boise, Idaho
and Burley, Idaho.


Amendment:
 
NOW, THEREFORE, in consideration of the agreements and covenants set forth in
this Amendment, and for other good and valuable consideration, the receipt,
adequacy, and legal sufficiency of which are hereby acknowledged, the Parties
hereby amend the Agreement as follows:


1.Amendment to Refined Product Terminals Exhibit. The Agreement is hereby
amended by deleting any and all references to Boise, Idaho and Burley, Idaho on
Exhibit B thereto, such that Exhibit B to the Agreement shall hereafter read as
set forth on a new Exhibit B-1 attached to this Amendment as Appendix A.
   
2.Amendment to Schedule of Additive Fees. The Agreement is hereby amended by
deleting any and all references to the Boise Terminal and Burley Terminal on
Exhibit C-1 thereto, such that Exhibit C-1 to the Agreement shall hereafter read
as set forth on a new Exhibit C-2 attached to this Amendment as Appendix B.


3.General Provisions. To the extent of any conflict between the provisions of
this Amendment and the provisions of the Agreement, the provisions of this
Amendment shall control. Except as set forth in this Amendment, the parties
ratify and affirm the Agreement (as may have been previously amended) in its
entirety, and the Agreement shall remain in full force and effect. This
Amendment shall inure to the benefit of, and be binding on, the parties hereto
and their respective successors and assigns. This Amendment may be executed in
any number of duplicate originals or counterparts, each of which when so
executed shall constitute in the aggregate but one and the same document.


(Remainder of page intentionally left blank; signature page follows)














IN WITNESS WHEREOF, the Parties hereto have executed this Amendment on the
respective dates set forth below, to be effective as of the Effective Date.
    
 
 
HollyFrontier Refining & Marketing LLC




By:/s/ Michael C. Jennings      
Name: Michael C. Jennings
Title: Chief Executive Officer and President


 
 
Holly Energy Partners – Operating, L.P.
HEP Refining, L.L.C.




By:/s/ Bruce R. Shaw         
Name: Bruce R. Shaw
Title: President


HEP Pipeline Assets, Limited Partnership


By: HEP Pipeline GP, L.L.C., its general partner




By:/s/ Bruce R. Shaw         
Name: Bruce R. Shaw
Title: President


HEP Refining Assets, L.P.


By: HEP Refining GP, L.L.C., its general partner


By:/s/ Bruce R. Shaw         
Name: Bruce R. Shaw
Title: President


HEP Mountain Home, L.L.C.
HEP Woods Cross, L.L.C.
HEP Pipeline, L.L.C.
 
By: Holly Energy Partners – Operating, L.P., its sole member




By:/s/ Bruce R. Shaw         
Name: Bruce R. Shaw
Title: President
 
 
 







APPENDIX A
TO
AMENDMENT


Exhibit B-1 – Refined Product Terminals


(see attached)








EXHIBIT B-1
REFINED PRODUCT TERMINALS


Terminal Location
Storage Capacity (barrels)
Number of Tanks
Supply Source
Mode of Delivery
 
 
 
 
 
El Paso, TX
662,000
20
Pipeline/rail
Truck/Pipeline
Moriarty, NM
189,000
9
Pipeline
Truck
Bloomfield, NM
193,000
7
Pipeline
Truck
Tucson, AZ(1) 
176,000
9
Pipeline
Truck
Mountain Home, ID(2)
120,000
3
Pipeline
Pipeline
Spokane, WA
333,000
32
Pipeline/rail
Truck
Artesia facility truck rack
N/A
N/A
Refinery
Truck
Woods Cross facilities
N/A
N/A
Refinery
Truck/Pipeline
Total
1,673,000
 
 
 
 
 
 
 
 
(1) The underlying ground at the Tucson terminal is leased.
 
 
(2) Handles only jet fuel.
 
 
 
 











APPENDIX B
TO
AMENDMENT


Exhibit C-2 – Schedule of Additive Fees


(see attached)






EXHIBIT C-2
SCHEDULE OF ADDITIVE FEES


Terminal Name
 
Red Dye Additive Inj Fee?
(per bbl)
Gasoline Additive Inj Fee?
(per bbl)
Lubricity Additive Inj Fee?
(per bbl)
Ethanol Injection Fee?
HOC Supplies Red Dye
HOC Supplies Gasoline Additive
HOC Supplies Lubricity Additive
El Paso Terminal
NRC-shipper
No
No
$0.1470
No
Yes
Yes
No
Artesia Rack
NRC-shipper
$0.2100
No
No
No
No
Yes
Yes
Tucson Terminal
NRC-shipper
$0.0290
$0.0408
$0.1470
$0.0408
No
Yes
No
Moriarty Terminal
NRC-shipper
No
No
$0.0504
No
Yes
Yes
Yes
Bloomfield Terminal
NRC-shipper
No
No
$0.0504
No
Yes
Yes
Yes
Spokane Terminal
HRM-shipper
$0.0261
$0.0356
$0.1470
No
No
No
No
Woods Cross Terminal
HRM-shipper
$0.0504
No
$0.0504
No
Yes
No
No






1